Exhibit 10.41

 

LEASE

 

THIS LEASE (“Lease”) is made as of this 29th day of March, 2005 and is effective
as of January 1, 2005, between AMSDELL AND AMSDELL, an Ohio general partnership
(“Landlord”) and U-STORE-IT, L.P., a Delaware limited partnership (“Tenant”).

 

ARTICLE I

 

PREMISES, TERM AND USE

 

1.1 Premises. In consideration of the rents, covenants and agreements herein
contained, Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the following described premises (“Premises”) consisting of a total of
approximately Twenty One Thousand Eight Hundred Eighty Nine (21,889) square feet
of space and being further described as follows:

 

(a) Approximately Seventeen Thousand Eight Hundred Eighty Nine (17,889) square
feet of space known as Suites “105, 115, 130, 215 and 300” located in a building
known as The Parkview Building (the “Parkview Building”), 6745 Engle Road,
Middleburg Heights, Cuyahoga County, Ohio 44130. As used herein, “Landlord’s
Property” means the real property described on Exhibit A and all improvements
now or hereafter constructed thereon.

 

(b) Approximately Four Thousand (4,000) square feet of space known as Suites “E
& F” located in a building known as Building IV (“Building IV”), 6751 Engle
Road, Middleburg Heights, Cuyahoga County, Ohio 44130.

 

The Parkview Building and Building IV are hereinafter sometimes referred to as
the “Building”.

 

1.2 Common Areas. Landlord hereby grants to Tenant a non-exclusive license to
use, in common with all others to whom Landlord has or may hereafter grant such
license, the Common Areas (as hereinafter defined) located on Landlord’s
Property. “Common Areas” means the parking areas, roadways, pedestrian
sidewalks, delivery areas, landscaped areas and all other areas or improvements
designated by Landlord, from time to time, for the common use of the tenants or
occupants of Landlord’s Property. Tenant shall keep the Common Areas free and
clear of litter, trash and debris resulting from or attributable to Tenant’s
operation from the Premises and shall cause its employees to park only in the
portion of the Common Areas specifically designated by Landlord for parking.
Parking shall not be permitted on Landlord’s Property for more than twenty-four
(24) consecutive hours or on any public or private street adjacent to Landlord’s
Property. Tenant shall not obstruct, interfere with or impede the use of the
Common Areas. Landlord reserves the right, with respect to the Common Areas and
Landlord’s Property, to (a) establish rules and regulations for the use thereof;
(b) temporarily close all or any portion thereof as Landlord deems necessary to
prevent the dedication thereof or the accrual of any rights to any person or to
the public therein; (c) increase, diminish, change or reconfigure the layout of
the Common Areas and to rent portions thereof; (d) install, place upon or affix
to the roof over the Premises and the exterior walls of the Premises, such
equipment, signs, displays, antennas and other objects or structures of any kind
as Landlord may desire; and (e) increase, decrease, reconfigure and/or add to
Landlord’s Property. Landlord shall maintain the Common Areas in good condition
and repair and reasonably clear of snow and debris. Nothing herein contained
shall be construed as requiring Landlord to remove any debris, ice or snow from
the sidewalks adjoining the Premises, which shall be the responsibility of
Tenant.

 

1.3 Term. Subject to Section 3.2(a) hereof, the term of this Lease shall be ten
(10) years and shall commence on January 1, 2005 (“Commencement Date”) and end
on December 31, 2014.



--------------------------------------------------------------------------------

1.4 Option to Extend. Provided Tenant is not in default hereunder at the time of
the exercise of the option to extend and/or at the commencement of the extension
term, as the case may be, Landlord hereby grants Tenant one (1) option to extend
this Lease for five (5) years upon the same terms and conditions contained
herein, except that there shall be no further options to extend this Lease and
Fixed Minimum Rent (as hereinafter defined) shall be established pursuant to
Section 2.1(b) hereof. To exercise an option to extend, Tenant shall give
Landlord written notice of Tenant’s election to do so at least six (6) months
prior to the expiration of the original term.

 

1.5 Use. Tenant shall use the Premises for only the following use and purpose:
general office purposes. Contemporaneously with the execution of this Lease,
Tenant shall provide Landlord with a letter in the form of Exhibit B attached
hereto and made a part hereof. Tenant acknowledges that Tenant has determined
and verified that such use is permitted by applicable zoning and other laws.
Landlord will obtain an occupancy permit from the City of Middleburg Heights for
Tenant’s use of the Premises. Tenant shall use and occupy the Premises in a safe
and careful manner, without committing or permitting waste, and Tenant shall, at
Tenant’s sole cost and expense, conform to and obey all laws, ordinances, rules,
regulations and orders of any governmental bodies having jurisdiction over the
Premises applicable to the use and occupancy of the Premises and any repairs or
work performed on the Premises by Tenant or at the request of Tenant. If
Tenant’s activities on the Premises produce gases, vapors, odors, smoke or
residuary material disturbing to Landlord or other tenants or occupants of
Landlord’s Property, then upon Landlord’s request, Tenant shall immediately
cease such activity or install ventilating or other equipment sufficient, in
Landlord’s reasonable judgment, to eliminate the disturbance. If Tenant’s use of
the Premises increases the cost of Landlord’s Insurance (as hereinafter defined)
with respect to Landlord’s Property or the cost of insurance for any other
tenant of Landlord’s Property, then Tenant shall reimburse Landlord or such
other tenant, as the case may be, for such additional cost upon demand. Tenant
shall not display or store any merchandise outside of the Premises or in any way
obstruct the sidewalks adjacent thereto, or burn or place garbage, rubbish,
trash, merchandise, containers or any other items outside of the Premises,
except in suitable containers therefor in the areas designated for rubbish
removal by Landlord. Unless Landlord provides rubbish removal services, in which
event Tenant shall reimburse Landlord for the cost thereof within ten (10) days
after demand, Tenant shall, at its sole cost and expense, provide for the
removal of its rubbish as and when necessary as required to keep the Premises in
a clean, safe and healthy condition, but in any event at least one (1) time per
week. If Tenant fails to provide for the removal of its rubbish, then Landlord
may cause the same to be removed and Tenant shall reimburse Landlord for the
cost thereof immediately upon demand. Tenant will not permit the Premises to be
vacant or abandoned or be used in any way which may be a nuisance, annoyance or
inconvenience or which may result in damage to Landlord or other tenants of
Landlord’s Property.

 

1.6 Hazardous Materials. Tenant shall not cause or permit any Hazardous Material
(as hereinafter defined) to be brought upon, kept or used in or about the
Premises or any other portion of Landlord’s Property. “Hazardous Material” means
any substance or waste containing hazardous substances, pollutants or
contaminants as those terms are defined in the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq., and any
other substance similarly defined or identified in any other federal, state or
local law, rule or regulation governing the manufacture, import, use, handling,
storage, processing, release or disposal of substances or wastes deemed
hazardous, toxic, dangerous or injurious to public health or to the environment.
Hazardous Material also includes, without limitation, asbestos,
asbestos-containing materials, petroleum or petroleum-based products, lead-based
products, polychlorinated biphenyls (PCB’s), infectious wastes and radon.



--------------------------------------------------------------------------------

ARTICLE II

 

RENT, OPERATING COSTS, OTHER CHARGES AND SECURITY DEPOSIT

 

2.1 Fixed Minimum Rent.

 

(a) Tenant shall pay to Landlord, without deduction, set-off or demand, as Fixed
Minimum Rent (“Fixed Minimum Rent”) the following:

 

  (i) For the period from January 1, 2005 to June 30, 2005, the sum of One
Hundred Nineteen Thousand Two Hundred Thirty and 02/100ths Dollars ($119,230.02)
[Nineteen Thousand Eight Hundred Seventy One and 67/100ths Dollars ($19,871.67)
per month].

 

  (ii) For the period from July 1, 2005 to December 31, 2005, the sum of One
Hundred Forty Two Thousand Four Hundred Thirty Three and 52/100ths Dollars
($142,433.52) [Twenty Three Thousand Seven Hundred Thirty Eight and 92/100ths
Dollars ($23,738.92) per month].

 

  (iii) For the period from January 1, 2006 to December 31, 2006, the sum of
Three Hundred Eight Thousand Seventy and 60/100ths Dollars ($308,070.60) per
annum [Twenty Five Thousand Six Hundred Seventy Two and 55/100ths Dollars
($25,672.55) per month].

 

  (iv) For the period from January 1, 2007 to December 31, 2008, the sum of
Three Hundred Twenty Three Thousand Four Hundred Seventy Four and 04/100ths
Dollars ($323,474.04) per annum [Twenty Six Thousand Nine Hundred Fifty Six and
17/100ths Dollars ($26,956.17) per month].

 

  (v) For the period from January 1, 2009 to December 31, 2010, the sum of Three
Hundred Thirty Nine Thousand Six Hundred Forty Seven and 76/100ths Dollars
($339,647.76) per annum [Twenty Eight Thousand Three Hundred Three and 98/100ths
Dollars ($28,303.98) per month].

 

  (vi) For the period from January 1, 2011 to December 31, 2012, the sum of
Three Hundred Fifty Six Thousand Six Hundred Thirty and 16/100ths Dollars
($356,630.16) per annum [Twenty Nine Thousand Seven Hundred Nineteen and
18/100ths Dollars ($29,719.18) per month].

 

  (vii) For the period from January 1, 2013 to December 31, 2014, the sum of
Three Hundred Seventy Four Thousand Four Hundred Sixty One and 68/100ths Dollars
($374,461.68) per annum [Thirty One Thousand Two Hundred Five and 14/100ths
Dollars ($31,205.14) per month].

 

Monthly installments of Fixed Minimum Rent shall be payable to Landlord at the
address of Landlord set forth in Section 8.11 hereof or at such other address as
Landlord may, from time to time, direct. Each installment of Fixed Minimum Rent
shall be due and payable in advance on the first day of each month during the
term hereof except that the first month’s Fixed Minimum Rent shall be due and
payable upon the execution of this Lease by Tenant. If Tenant occupies the
Premises prior to the Commencement Date or for any partial month, then the Fixed
Minimum Rent and all other charges hereunder for such period of occupancy prior
to the Commencement Date or for such partial month shall be prorated on a daily
basis based on a thirty (30) day month.



--------------------------------------------------------------------------------

For Period

--------------------------------------------------------------------------------

   Monthly Fixed
Minimum Rent for
Premises


--------------------------------------------------------------------------------

   Monthly Payment for
Tenant’s Proportionate
Share of C.A.M.


--------------------------------------------------------------------------------

   Total Monthly
Payment


--------------------------------------------------------------------------------

January 1, 2005 to June 30, 2005

   $ 19,871.67    $ 0.00    $ 19,871.67

July 1, 2005 to December 31, 2005

   $ 23,738.92    $ 0.00    $ 23,738.92

January 1, 2006 to December 31, 2006

   $ 25,672.55    $ 0.00    $ 25,672.55

January 1, 2007 to December 31, 2008

   $ 26,956.17    $ 0.00    $ 26,956.17

January 1, 2009 to December 31, 2010

   $ 28,303.98    $ 0.00    $ 28,303.98

January 1, 2011 to December 31, 2012

   $ 29,719.18    $ 0.00    $ 29,719.18

January 1, 2013 to December 31, 2014

   $ 31,205.14    $ 0.00    $ 31,205.14

 

(b) If Tenant timely exercises an option to extend pursuant to Section 1.4
hereof, then the Fixed Minimum Rent payable by Tenant during the renewal term
shall be at the then prevailing market rates.

 

2.2 Common Area Maintenance Charges. The Fixed Minimum Rent payable hereunder
includes Tenant’s Proportionate Share (as hereinafter defined) of all costs and
expenses associated with Common Area Maintenance Charges (“C.A.M.”) incurred by
Landlord during the calendar year 2005 (“Base Year”) in connection with the
ownership, management, maintenance, repair and operation of Landlord’s Property,
including, without limitation, a heating, ventilating and air-conditioning
annual service agreement; maintaining, repairing, replacing, striping and
sweeping parking lots, driveways and private roads, loading areas and easement
areas; all electricity, sewer, water and other utility costs in connection with
the Common Areas not separately metered to tenants; sewer and water usage for
the Premises; landscape maintenance and replacement, snow removal; dumpster
service; costs and expenses incurred by Landlord in protesting Taxes (as
hereinafter defined), and all other items reasonably necessary for the operation
or preservation of Landlord’s Property in a first-class condition, including any
replacement or structural reserves; the cost of providing the fire monitoring
for the Premises as provided by Silent Security Signal, a Division of Cleveland
Security Patrol; and an administration fee equal to seven and one-half percent
(7.5%) of the foregoing costs. In the event that the Landlord’s costs and
expenses associated with C.A.M. exceeds the amount payable during the Base Year,
then in such event, Tenant shall pay to Landlord in equal monthly installments,
in advance with payments of Fixed Minimum Rent, an amount equal to one-twelfth
(1/12th) of the estimated amount of Tenant’s Proportionate Share of C.A.M.
Notwithstanding the foregoing, if Landlord’s costs and expenses associated with
C.A.M. exceed the amount payable during the Base Year, in no event shall
Tenant’s Proportionate Share of C.A.M. be increased during any Lease Year more
than one percent (1%) per annum.

 

2.3 Utilities. The Fixed Minimum Rent payable hereunder includes all
electricity, gas and any other utilities furnished to the Premises during the
term hereof. Landlord shall have no liability to Tenant or any other party for
any interruption in utility services or for the failure to furnish same.
Notwithstanding the foregoing, Tenant shall be responsible for the payment of
all electric charges for lights and outlets at the Premises.

 

2.4 Taxes and Assessments. The Fixed Minimum Rent payable hereunder includes
Tenant’s Proportionate Share of all real estate taxes or assessments, both
general and special (collectively, “Taxes”), levied upon the Property during the
calendar year 2005 (“Base Year”) based upon an amount of One and 50/100ths
Dollars ($1.50) per square foot per annum. Subject to the limitation hereinafter
provided, in the event that the amount of Taxes payable during the term of this
Lease exceed the amount of Taxes payable during the Base Year, then in such
event Tenant shall pay to Landlord in equal monthly installments, in advance
with payments of fixed minimum rent, an amount equal to one-twelfth (1/12) of
the estimated amount of Tenant’s Proportionate Share of Taxes. Within thirty
(30) days after the actual amount of Tenant’s Proportionate Share of Taxes has
been determined by Landlord, based on the actual Taxes, Landlord shall notify
Tenant and Tenant shall pay to Landlord or Landlord shall credit to Tenant’s
account for future payments of Taxes, as the case may be, the difference between
the estimated amount of Tenant’s Proportionate Share of Taxes



--------------------------------------------------------------------------------

theretofore paid to Landlord for such year and the actual amount of Tenant’s
Proportionate Share of Taxes for such year. Notwithstanding the foregoing, if
Landlord’s costs and expenses associated with Taxes exceed the amount payable
during the Base Year, in no event shall Tenant’s Proportionate Share of Taxes be
increased during any Lease Year more than one percent (1%) per annum. The amount
payable by Tenant pursuant to this Section 2.4 for the year in which this Lease
commences or terminates shall be prorated based on the ratio of that portion of
the term of this Lease to the applicable tax year. For purposes of this Section
2.4 and Sections 2.2 and 2.5 of this Lease, “Tenant’s Proportionate Share” means
the percentage determined by dividing the number of square feet of floor area in
the Premises by the total square feet of net leasable floor area from time to
time contained in the buildings on Landlord’s Property. As of the date hereof,
Tenant’s Proportionate Share of (i) the Parkview Building is 46.62% and (ii)
Building IV is 14.29%. Tenant shall also pay to the applicable taxing authority
when due any taxes or assessments levied against the personal property or trade
fixtures brought to or installed at the Premises by or on behalf of Tenant.

 

2.5 Landlord’s Insurance. The Fixed Minimum Rent payable hereunder includes
Tenant’s Proportionate Share of all costs and expenses incurred by Landlord for
insurance (“Landlord’s Insurance”) covering or relating to the Property or the
operation thereof, including, without limitation, casualty, liability, worker’s
compensation and rental insurance, during the term of this Lease.

 

2.6 Late Charge and Default Interest. Notwithstanding anything in this Lease to
the contrary, if Tenant fails to pay the Fixed Minimum Rent or any other charges
due hereunder within five (5) days after due, then, in addition to and not in
lieu of any other right or remedy available to Landlord, Tenant shall pay to
Landlord (i) a late charge from the original due date until paid in full in an
amount equal to Twenty-five Dollars ($25.00) per day or one and one-half percent
(1.5%) per month, or fraction thereof, whichever is greater and (ii) interest on
the unpaid amount at the Default Rate (as hereinafter defined) from the original
due date until paid in full.

 

2.7 Lease Year. The term “Lease Year” shall mean the period of twelve (12)
months commencing on the Commencement Date and ending on the day immediately
preceding the first anniversary of the Commencement Date and each successive
period of twelve (12) months thereafter during the term hereof.

 

2.8 Security Deposit. Concurrently with the execution of this Lease, Tenant
shall deposit with Landlord the sum of Zero and 00/100ths Dollars ($0.00)
(“Security Deposit”) as security for the full, prompt and faithful performance
by Tenant of all of its obligations hereunder and thereafter during the
continuance of this Lease shall maintain on deposit with Landlord said sum.
Landlord may, without prejudicing any other rights or remedies set forth herein,
apply the Security Deposit, or any part thereof, toward the cost and expense of
curing any default by Tenant under this Lease (including the payment of
Landlord’s attorney’s fees), in which event Tenant shall restore the Security
Deposit to its original amount immediately after receipt of Landlord’s written
request to do so. Within thirty (30) days following the termination of this
Lease and vacation of the Premises by Tenant in the condition required by this
Lease, the Security Deposit, or the portion thereof remaining unapplied after
the curing of every default by Tenant, shall be returned to Tenant. No interest
shall be payable to Tenant on account of the Security Deposit.

 

ARTICLE III

 

CONSTRUCTION OF IMPROVEMENTS

 

3.1 Possession. Subject to Section 3.2(a) hereof, Tenant shall take possession
of the Premises in its “as-is” condition as of the Commencement Date, shall not
permit the Premises to be vacant during the term of this Lease and at the end of
the term of this Lease or on the earlier termination hereof, shall deliver all
keys to Landlord and leave and deliver the Premises to Landlord broom clean and
in good condition and repair, reasonable wear and tear only excepted. All



--------------------------------------------------------------------------------

merchandise, property, material or waste left in the Premises (or adjacent
interior or exterior areas) by Tenant after the end of the term of this Lease or
the earlier termination hereof may be removed, stored, sold or otherwise
disposed of by Landlord without notice to Tenant or liability to Landlord and
Tenant shall reimburse Landlord for any costs incurred in connection therewith
immediately upon demand.

 

3.2 Construction of Improvements.

 

(a) Landlord shall make the improvements to the Premises, if any, described as
Landlord’s Work (“Landlord’s Work”) on Exhibit C attached hereto and made a part
hereof. Landlord shall use reasonable efforts to substantially complete
Landlord’s Work on or before the Commencement Date and shall provide Tenant
notice of the occurrence thereof, but shall not be responsible for delays due to
(i) causes beyond Landlord’s reasonable control, (ii) any act, delay or failure
to act of Tenant, (iii) any changes requested by Tenant in Landlord’s Work or
any work performed or to be performed by Tenant, (iv) the quality of performance
or completion of any work by a person, firm or corporation employed by Tenant,
(v) the work being performed by or on behalf of Tenant which, under good
construction scheduling practices should be completed before portions of the
Landlord’s Work are completed, is not completed by Tenant on schedule and/or
results in delays in the completion of Landlord’s Work, and/or (vi) any other
act or omission of Tenant, its agents, employees, or contractors, including,
without limitation, any delay in giving authorization or approvals (in any
instance, a “Tenant Delay”). Tenant shall be entitled, as Tenant’s sole remedy,
to an abatement of the Fixed Minimum Rent otherwise due hereunder for any period
following the Commencement Date during which the Premises remain unavailable for
occupancy by Tenant because of Landlord’s failure to substantially complete
Landlord’s Work; provided, however, that if Landlord, in Landlord’s sole
judgment, is delayed in timely substantially completing Landlord’s Work because
of any Tenant Delay, then there shall be no abatement of the Fixed Minimum Rent
for the period of such Tenant Delay. Except for the abatement of the Fixed
Minimum Rent as set forth in the previous sentence, Tenant waives and releases
any and all claims for damages against Landlord resulting from the Premises
remaining unavailable for occupancy by Tenant due to Landlord’s failure to
substantially complete Landlord’s Work. The taking of possession of the Premises
by Tenant shall be deemed conclusively to establish that Landlord’s Work has
been completed and accepted by Tenant.

 

(b) On or before the Commencement Date, Tenant shall, at its sole cost and
expense, supply all installations and complete the improvements and other work,
if any, described as Tenant’s Work (“Tenant’s Work”) on Exhibit C, and shall
fully equip the Premises with all trade fixtures, lighting fixtures, furniture,
furnishings, fixtures, floor coverings, signs, special equipment and other items
of construction and personal property necessary for the completion of the
Premises and the proper operating of Tenant’s business therein.

 

(c) Tenant shall not undertake, directly or indirectly, Tenant’s Work or any
other construction work, improvements or alterations (collectively,
“Alterations”), nor shall Tenant install any equipment other than trade fixtures
and personal property, in the Premises without first obtaining Landlord’s
written approval of the plans and specifications (“Plans”) therefor. Within
thirty (30) days after the execution of this Lease, Tenant shall submit the
Plans to Landlord showing in detail the Alterations Tenant is required or
desires to undertake in the Premises. The Plans shall be prepared at Tenant’s
sole cost and expense by an engineer or architect of recognized competence,
licensed to practice in the State of Ohio and otherwise acceptable to Landlord.
Tenant shall revise the Plans in accordance with and within seven (7) days after
receipt of Landlord’s comments. Tenant, at Tenant’s sole cost and expense, shall
obtain all building, use and occupancy permits and licenses required by
applicable governmental authorities for the Alterations, for the use of the
Premises and for the conduct of Tenant’s business. Tenant shall make such
changes to the Plans as may be required to conform the same to the laws and
ordinances applicable to the Alterations. Landlord’s approval of the



--------------------------------------------------------------------------------

Plans shall not constitute the assumption of any liability on the part of
Landlord for their accuracy or conformity with building codes or any other legal
requirements.

 

(d) The Alterations performed at the Premises by or on behalf of Tenant,
including, without limitation, Tenant’s Work, whether in the nature of erection,
construction, alteration or repair, shall be performed with new materials and
completed in a first-class and workmanlike manner, promptly, efficiently and
competently by duly qualified and, if required by Landlord, licensed persons or
entities, without interference with or disruption of the operations of other
tenants or users of Landlord’s Property, and in accordance with all applicable
laws, ordinances, rules, regulations and requirements of any governmental
authority having jurisdiction over the Premises, including, without limitation,
the Americans with Disabilities Act of 1990, as amended. Subject to Section 3.3
hereof, the Alterations shall at once when made or installed be deemed to have
attached to the freehold estate and become the property of Landlord and, except
as otherwise provided herein, shall remain for the benefit of Landlord at the
end of the term or other termination of this Lease in as good condition and
repair as when installed, reasonable wear and tear excepted, and Tenant shall
not be entitled to any payment or compensation therefor.

 

3.3 Trade Fixtures. If Tenant is not then in default hereunder, all trade
fixtures, personal property and/or equipment installed in the Premises by Tenant
may, and if Landlord so requests shall (together with any other Alterations made
to the Premises by or for the benefit of Tenant if directed by Landlord to do
so), be removed by Tenant at the end of the term or other termination of this
Lease and Tenant shall immediately repair, at Tenant’s sole cost and expense,
any injury to the Premises resulting from such installation or removal. If
Tenant removes lighting fixtures, then Tenant shall restore and leave in
operating order and with operating bulbs or tubes the equivalent of the lighting
equipment in the Premises as of the Commencement Date.

 

3.4 Alterations. Tenant shall not make any Alterations nor shall Tenant cause or
permit any equipment or apparatus to be installed or put upon or through the
roof, walls or floors of the Premises without Landlord’s written consent. Any
permitted Alterations to or installations in the Premises shall be effected by
Tenant, lien free without cost to Landlord and subject to the requirements of
Sections 3.2(c) and (d) hereof.

 

3.5 Signs. Tenant shall not place any signs on the exterior of the Premises
without Landlord’s written consent, which consent shall not be unreasonably
withheld, with respect to one (1) sign advertising Tenant’s business or products
provided such sign is compatible, in Landlord’s sole judgment, with the design,
appearance, color and content of the other signs on the Building and otherwise
complies with all applicable legal requirements. Tenant shall maintain any such
sign in good condition and repair, remove such sign when necessary to permit
repairs to the Building (and in any case not later than the end of the term or
earlier termination of this Lease), and repair, at Tenant’s expense, any damage
to the Premises caused by the installation or removal thereof. If Landlord
modifies the sign criteria for Landlord’s Property, then Tenant shall promptly,
at Tenant’s expense, replace any existing signs with new signs conforming to
Landlord’s revised sign criteria. Landlord may remove, at Tenant’s sole cost and
expense, any sign installed by Tenant in breach of this Section 3.5.

 

3.6 Mechanic’s Liens. Tenant shall not permit any lien or other charge to become
a lien, encumbrance or charge upon the Premises, Landlord’s Property or any part
thereof. In the event a lien is filed, Tenant shall discharge, satisfy or bond
off the lien within ten (10) days after such lien is filed and Tenant shall
indemnify, defend and save Landlord harmless from and against any and all costs,
expenses, claims, losses or damages, including, without limitation, attorney’s
fees, resulting therefrom or by reason thereof.

 

3.7 Landlord’s Lien. Tenant hereby grants to Landlord a security interest in all
goods, inventory, furniture, equipment, trade fixtures and personal property
(collectively, “Tenant’s Property”)



--------------------------------------------------------------------------------

belonging to Tenant which are or may be placed in the Premises during the term
of this Lease together with all proceeds of the foregoing. Said security
interest shall secure all amounts payable by Tenant hereunder, including all
costs of collection and any other indebtedness of Tenant to Landlord. Upon the
occurrence of a default by Tenant hereunder which is not cured within any
applicable cure period, Landlord may, in addition to and not in lieu of any
other remedies set forth herein, enter upon the Premises, by force if necessary,
and take possession of Tenant’s Property without liability for trespass or
conversion, and sell Tenant’s Property, or any part thereof, with or without
notice to Tenant, at public or private sale, with or without having Tenant’s
Property at such sale and Landlord or its assignee may purchase and apply the
proceeds thereof, less any expenses incurred in connection with taking
possession and selling Tenant’s Property, as a credit against any sums due by
Tenant to Landlord pursuant hereto. Any surplus remaining after a sale shall be
paid to Tenant and any deficiency shall be immediately paid to Landlord by
Tenant. Within seven (7) days after Landlord’s request therefor, Tenant shall
execute any financing statement or security agreement Landlord deems necessary
to perfect such security interest in Tenant’s Property. The lien granted
hereunder shall be in addition to any Landlord’s lien that may now or at any
time hereafter be provided by law.

 

ARTICLE IV

 

MAINTENANCE AND DAMAGE TO THE PREMISES

 

4.1 Maintenance by Landlord. Landlord shall maintain, repair and replace the
roof, exterior walls (excepting any doors or windows therein), heating, air
conditioning, and ventilating equipment (including any of such equipment which
may be mounted on the roof of the Premises) and any other structural portions of
the Premises, make any repairs or replacements of the foregoing becoming
necessary during the term of this Lease, unless occasioned by any act, failure
to act or negligence of Tenant, its agents, contractors, invitees, customers or
employees, in which event such repairs or replacements shall be made by
Landlord, at Tenant’s sole cost and expense, and Tenant shall reimburse Landlord
for the cost thereof immediately upon demand. If any of the foregoing are
damaged and the cause of the damage cannot reasonably be determined, then such
damage shall be repaired by Landlord, at Tenant’s sole cost and expense, and
Tenant shall immediately reimburse Landlord for the cost thereof upon demand.

 

4.2 Maintenance by Tenant. Tenant shall keep and maintain the Premises in a
clean, healthy and safe condition and in good order, condition and repair, and,
except as otherwise provided in Sections 4.1 and 4.4 hereof, shall promptly make
all repairs or replacements becoming necessary during the term of this Lease,
including, without limitation, repairs or replacements of windows, doors, glass
(which shall be replaced with glass of the same size and quality), electrical,
plumbing and sewer lines and fixtures within the Premises, walls, floor
coverings and ceilings and all docks, conveyors, fire extinguishers and building
appliances of every kind or nature. Tenant shall at all times maintain
sufficient heat in the Premises to prevent the freezing of sprinkler and water
lines. Tenant shall immediately advise Landlord of any damage to or accident in
the Premises or required repairs which are Landlord’s responsibility to perform.

 

4.3 Access by Landlord. Landlord and its agents, employees and representatives
shall be permitted to enter the Premises at all reasonable or necessary times
(or immediately in the event of an emergency) to examine and inspect the
condition thereof or to make repairs Landlord is required to make under this
Lease or that Landlord deems necessary in the operation of Landlord’s Property.
Landlord shall have the right to show the Premises to prospective tenants at all
reasonable times during the last year of the term of this Lease, to maintain a
“for rent” sign on the exterior of the Premises during the same period (which
sign shall not be removed or obscured by Tenant) and to show the Premises at any
time to prospective purchasers or mortgagees.



--------------------------------------------------------------------------------

4.4 Damage to the Premises. If the Premises shall, without fault or neglect on
the part of Tenant, its agents, employees, invitees, customers or employees, be
damaged or destroyed by fire or other casualty covered by standard policies of
fire and extended coverage insurance and such damage or destruction (exclusive
of Tenant’s leasehold improvements) could reasonably be repaired within ninety
(90) working days from the happening thereof, then Landlord shall proceed with
all reasonable speed to repair such damage or destruction, exclusive of Tenant’s
leasehold improvements which shall be the sole responsibility of Tenant. If the
Premises cannot reasonably be restored within said ninety (90) day period, then
Landlord may, but shall not be required to, elect to restore the Premises. If
Landlord does not elect to restore the Premises, then this Lease shall terminate
as of the date of such damage or destruction and both parties shall be released
from further liability hereunder, without prejudice, however, to any rights
accruing to either party prior to the date of such damage or destruction. If
Landlord elects or is required to restore the Premises and promptly commences
and thereafter diligently pursues such restoration, then this Lease shall not
terminate, notwithstanding that the actual time required for such repairs or
restoration may exceed that contemplated by the parties and Tenant shall be
entitled to a temporary reduction in Fixed Minimum Rent, as determined by
Landlord, corresponding to the time during which and that portion of the
Premises of which Tenant is deprived of possession on account of such damage or
destruction or the repair or restoration thereof undertaken by Landlord.
Notwithstanding the foregoing, Landlord shall have the right to receive the full
amount of the proceeds of any business interruption insurance for the
undiminished Fixed Minimum Rent and there shall be no reduction in Fixed Minimum
Rent if such damage or destruction was the result of the fault or neglect of
Tenant, its agents, employees, invitees, customers and employees.
Notwithstanding anything in this Lease to the contrary, Landlord shall not be
obligated to repair the Premises and Landlord shall have the right to terminate
this Lease if the Premises are substantially damaged or destroyed by fire or any
other cause during the last two (2) years of the term of this Lease or if the
Building (whether or not Premises are damaged or destroyed) or the Common Areas
are substantially destroyed by fire or other cause. If the damage or destruction
of the Premises is so minor that the Premises remain fit for occupancy, then
Landlord shall repair such damage or destruction as promptly as reasonably
possible and there shall be no abatement of Fixed Minimum Rent as a result
thereof.

 

ARTICLE V

 

INSURANCE

 

5.1 Indemnity and Liability Insurance. Tenant shall indemnify, defend and save
Landlord harmless from and against any claim, action, loss or liability for
injury to or death of persons and/or loss or damage to property, damages, costs
and expenses (including, without limitation, attorneys’ fees and court costs)
occasioned by or resulting from, in whole or in part, directly or indirectly,
Tenant’s use of the Premises, Tenant’s default hereunder or from any other act
or omission of Tenant or anyone claiming by, through or under Tenant. The
foregoing specifically includes, without limitation, all foreseeable and
unforeseeable damages, directly or indirectly arising out of the presence, use,
generation, storage, release, threatened release or disposal (whether on or
about the Premises) on Landlord’s Property of any Hazardous Material. Such
damages shall include, without limitation: (i) the cost of any required or
necessary repair, clean-up or detoxification; (ii) any closure expenses; and
(iii) the cost of preparing any required plans relating to the presence, use,
generation, storage, release, threatened release or disposal of any Hazardous
Material. Tenant’s indemnity of Landlord shall be required in addition to the
insurance required under this Section 5.1 and such indemnity shall commence on
the date Tenant takes possession of the Premises and shall survive the
termination of this Lease. During the term of this Lease, Tenant shall, at its
sole cost and expense, carry commercial general liability and general liability
with general aggregate amount and per occurrence limit insurance, with malicious
mischief and vandalism endorsements, with limits of at least Two Million Dollars
($2,000,000) per occurrence for personal and bodily injury and at least One
Million Dollars ($1,000,000) per occurrence for property damage, broad form
boiler and machinery insurance adequate to cover the full replacement value of
all improvements and betterments and such



--------------------------------------------------------------------------------

additional insurance and/or with such higher limits as Landlord may reasonably
require, with Landlord, Robert J. Amsdell, Trustee and any mortgagees of
Landlord and/or Robert J. Amsdell, Trustee named as additional insureds, as
their interests may appear, which policies shall provide that the same may not
be canceled, terminated or materially amended without at least thirty (30) days’
prior written notice to Landlord and/or Robert J. Amsdell, Trustee. A copy of
such policy (or a certificate on Acord Form 25-S thereof) shall be kept on
deposit with Landlord and delivered to Landlord prior to the date that Tenant
takes possession of the Premises and at any other time requested by Landlord
and/or Robert J. Amsdell, Trustee

 

5.2 Contractor’s Insurance. Tenant shall require each contractor performing work
in, on or about the Premises for or on behalf of Tenant to secure and keep in
force, at no expense to Landlord, comprehensive general liability insurance,
including contractor’s liability coverage, contractual liability coverage,
completed operations coverage, broad form property damage endorsement and
contractor’s protective liability coverage, including independent contractors,
with the limit for each occurrence of at least One Million Dollars ($1,000,000)
for personal and bodily injury and One Million Dollars ($1,000,000) for property
damage, with Landlord and any mortgagees of Landlord named as additional
insureds. A copy of such policy (or certificate thereof) shall be delivered to
Landlord prior to the date that any such work is performed at the Premises.

 

5.3 Damage to Contents. Landlord shall have no responsibility for the care or
safety of merchandise or other property kept on the Premises by Tenant or any
party claiming by, through or under Tenant, all of which shall be brought to the
Premises at such party’s sole risk, and Landlord shall not be liable for any
damage caused, directly or indirectly, by (i) acts or omissions of other tenants
of Landlord’s Property or the theft or misappropriation of any such merchandise
or property; (ii) water or steam leaking, escaping or bursting from any
sprinkler equipment, water, steam or other pipes, washstands, tanks, water
closets or sewers in, above, under, upon or about the Premises; (iii) water,
snow or ice being upon or coming through the roof, skylights, windows, trapdoors
or otherwise; or (iv) any part of the Building becoming out of repair.
Notwithstanding anything contained herein to the contrary, Landlord shall have
no obligation to provide security for the Common Areas or any other portion of
Landlord’s Property.

 

5.4 Mutual Waiver of Subrogation. Landlord and Tenant each hereby waive all
rights of recovery and causes of action that either has or may have or that may
arise hereafter against the other for damage to the Premises, Landlord’s
Property, personal property or business of either of them or of anyone claiming
through either of them caused by any of the perils coverable (whether or not
covered) by all risk fire and extended coverage insurance, contents and/or
business interruption insurance (irrespective of whether or not such insurance
coverage is in fact covered or obtained), or by any other insurance for damage
to property carried by the party whose property was damaged, notwithstanding
that any such damage may be due to the negligence of either party or persons
claiming by, through or under them. Each party shall have their respective
insurance policies endorsed to reflect the provisions of this Section 5.4.

 

ARTICLE VI

 

EMINENT DOMAIN

 

6.1 Eminent Domain. Appropriation of all of the Premises shall terminate this
Lease as of the date thereof. If more than fifteen percent (15%), but not all of
the Premises are appropriated and loss of the part so appropriated would have a
substantial detrimental effect on Tenant’s use of the Premises or more than
twenty percent (20%) of the Common Areas are appropriated, in each case as
determined by Landlord, then Landlord may terminate this Lease by written notice
to Tenant within a period of fifteen (15) days after such appropriation. If less
than fifteen percent (15%) of the Premises are appropriated or if Landlord does
not exercise its termination right, then Landlord shall proceed with all
reasonable speed to repair any damage to the Premises caused by the partial
appropriation



--------------------------------------------------------------------------------

and Tenant shall be entitled to a reasonable adjustment in Fixed Minimum Rent
accruing hereunder from the date of appropriation, proportionate to that part of
the Premises so taken, as determined by Landlord.

 

6.2 Proceeds of Eminent Domain. Tenant shall not be entitled to any part of any
award or settlement of damages representing the value of land and buildings
appropriated, or any estate (including leasehold) therein, or damage to the
residue of the Premises or other property of Landlord, it being agreed that as
between Landlord and Tenant any such award shall be the sole property of
Landlord. Tenant may file a claim for moving expenses and relocation costs and
shall be entitled to all proceeds specifically allocated by the condemning
authority on account thereof provided such award does not decrease any award due
Landlord. No appropriation of part or all of the Premises or termination of this
Lease pursuant to this Section 6.2 shall be deemed an eviction of Tenant, or a
breach of any covenant of Landlord hereunder. For purposes of this Article VI,
“appropriation” or “appropriated” means a taking in condemnation proceedings by
right of eminent domain or a conveyance by Landlord to a public or quasi-public
authority under threat of condemnation and the date of appropriation shall be
the date on which any such event occurs.

 

ARTICLE VII

 

DEFAULT

 

7.1 Default. If (a) Tenant defaults in the payment of Fixed Minimum Rent or any
other charges due hereunder or in the performance of any of its other agreements
hereunder, and if such default relates to the payment of money and Tenant fails
to remedy the default within three (3) days of the due date, or if the default
relates to matters other than the payment of money and Tenant fails to commence
to remedy such default within ten (10) days after Landlord gives Tenant written
notice thereof and thereafter diligently pursues correction thereof (but in no
event shall such cure exceed thirty (30) days); (b) Tenant vacates or abandons a
substantial part of the Premises; (c) Tenant fails to procure or maintain the
insurance required of Tenant hereunder; (d) a receiver, non-bankruptcy trustee
or custodian of any property of Tenant or the Premises is appointed; (e) there
is an appointment of Tenant or any guarantor as a debtor-in-possession for its
business or property; (f) Tenant’s interest in the Premises is levied upon by
legal process or there is a filing of a petition under applicable bankruptcy
laws by or against Tenant or any guarantor of Tenant’s obligations hereunder
whereby Tenant or such guarantor seeks financial relief from any monetary
obligations or based upon or by reason of the failure or inability of Tenant or
such guarantor to pay its respective debts as they become due; (g) Tenant or any
such guarantor is reorganized or there is an arrangement by Tenant or any such
guarantor with its creditors, whether pursuant to applicable bankruptcy laws or
any similar federal or state proceeding, unless such petition is filed by a
party other than Tenant or any such guarantor and such petition is withdrawn or
dismissed within fifteen (15) days after the date of its filing; (h) Tenant
disposes of all or substantially all of its assets in bulk or makes an
assignment for benefit of its creditors; or (i) the taking, sale or transfer of
Tenant’s interest in the Premises under attachment, execution or other process
at law or equity, then and in any such instance, without further notice to
Tenant, Landlord, in addition to and not in lieu of any of the other remedies
available to it at law or in equity, may (x) enter upon the Premises and
terminate this Lease, in which event the obligations of Tenant hereunder shall
cease, without prejudice, however, to the right of Landlord to recover from
Tenant any sums due Landlord for Fixed Minimum Rent or otherwise to the date of
entry, and in addition, as liquidated damages, a sum equal to the Fixed Minimum
Rent and any other sums payable hereunder remaining unpaid for the unexpired
portion of the term of this Lease discounted at the rate of four percent (4%)
per annum to present net worth, plus the estimated expenses and cost of
reletting (including, without limitation, broker’s commission, remodeling and
redecorating expenses and attorneys’ fees), except that if Tenant is adjudicated
a bankrupt, Landlord shall, in lieu of such liquidated damages, be allowed a
claim in the bankruptcy proceeding for future Fixed Minimum Rent to the extent
permitted by applicable bankruptcy laws; (y) enter upon the Premises without
terminating this Lease, expel or remove Tenant or any other party occupying the



--------------------------------------------------------------------------------

Premises, by force if necessary, without any liability to Tenant or any other
party on account thereof and relet the Premises, in Landlord’s name for the
account of Tenant, for the remainder of the term of this Lease at the amount of
Fixed Minimum Rent then attainable and immediately recover from Tenant any
deficiency for the balance of the term of this Lease between the amount for
which the Premises were relet and the Fixed Minimum Rent provided hereunder
discounted at the rate of four percent (4%) per annum to present net worth, plus
any expenses and costs of reletting (including, without limitation, broker’s
commissions, remodeling and redecorating expenses and attorney’s fees); or (z)
cure the default at Tenant’s sole cost and expense, in which event Tenant shall
reimburse Landlord, upon demand, for Landlord’s cost and expense of such
performance together with interest (“Default Rate”) at the greater of fifteen
percent (15%) per annum or three percent (3%) in excess of the publicly
announced “prime” or “base” rate of interest from time to time charged by any
bank selected by Landlord with offices located in Cleveland, Ohio; provided,
however, that in no event shall the Default Rate exceed the highest rate of
interest permitted by applicable law.

 

7.2 Repeated Default. Notwithstanding anything set forth in this Lease to the
contrary, if Tenant defaults in the timely payment of Fixed Minimum Rent or any
other charge or in the performance of its other agreements hereunder, and if any
such default shall be repeated two (2) times in any period of twelve (12)
consecutive months, then, notwithstanding that such default shall have been
cured within the cure period provided in Section 7.1 hereof, any further similar
default within said twelve (12) month period shall be deemed to be a “Repeated
Default”. In the event of a Repeated Default, Tenant shall have no right to cure
same and Landlord, without giving Tenant any notice or the opportunity to cure
such default, may exercise all rights and remedies available to Landlord
pursuant to Section 7.1 hereof, including, without limitation, the right to
terminate this Lease. If Tenant defaults under this Lease more than one (1) time
in any twelve (12) month period, irrespective of whether such default is cured
by Tenant or waived by Landlord, then, immediately upon demand by Landlord,
Tenant shall immediately increase the Security Deposit to an amount equal to the
greater of (a) three (3) times the amount set forth in Section 2.6 or (b)
one-fourth (1/4th) of the then applicable annual Fixed Minimum Rent.

 

7.3 Remedies and Waiver.

 

(a) The remedies provided to Landlord hereunder are cumulative and intended to
be in addition to and not in lieu of any other remedies, including specific
performance and/or injunctive relief, which may be available to Landlord at law
or in equity. No obligation, term, covenant, condition, or agreement in this
Lease (collectively, “Obligation”) shall be deemed waived by Landlord unless
such waiver is in writing and signed by Landlord. No waiver of any Obligation by
Landlord will imply or constitute the further waiver of that or any other
Obligation. The failure of Landlord to (i) seek redress for the breach of, or
default in, or (ii) insist upon the strict performance of, any Obligation or of
any of the rules and regulations set forth herein or hereinafter adopted by
Landlord, shall not be deemed a waiver of any rights or remedies Landlord may
have, and shall not be deemed a waiver of any subsequent breach of, or default
in, such Obligation or such rules and regulations.

 

(b) No act or thing done by Landlord or Landlord’s agents during the term of
this Lease will be deemed an acceptance of a surrender of the Premises, and no
agreement to accept a surrender will be valid unless in writing, signed by
Landlord. The delivery of Tenant’s keys to any employee or agent of Landlord
will not constitute a termination of this Lease unless Landlord has entered into
a written agreement to that effect.

 

(c) No payment by Tenant, nor receipt by Landlord, of a lesser amount than the
Fixed Minimum Rent or other charges stipulated in this Lease will be deemed to
be anything other than a payment on account of the earliest stipulated rent. No
endorsement or statement of any check, or any letter accompanying any check or
payment as Fixed Minimum Rent, will be deemed an accord



--------------------------------------------------------------------------------

and satisfaction. Landlord will accept the check for payment without prejudice
to Landlord’s right to recover the balance of such rent or to pursue any other
remedy available to Landlord.

 

(d) If this Lease is assigned, or if the Premises or any part of the Premises
are sublet or occupied by anyone other than Tenant, Landlord may collect rent
from the assignee, subtenant, or occupant, and apply the net amount collected to
the Fixed Minimum Rent reserved in this Lease. That collection will not be
deemed a waiver of the covenant of this Lease against assignment and subletting,
or the acceptance of the assignee, subtenant, or occupant as a tenant, or a
release of Tenant from the complete performance by Tenant of its covenants in
this Lease.

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1 Quiet Enjoyment. If Tenant pays the Fixed Minimum Rent and other charges
herein provided and timely performs all of the other covenants and agreements
herein stipulated to be performed on Tenant’s part, then Tenant shall, at all
times during the term of this Lease, have the peaceable and quiet enjoyment and
possession of the Premises without any manner of hindrance from Landlord or any
person lawfully claiming by, under or through Landlord, except as to any portion
of the Premises that may be taken by eminent domain and subject to any
mortgages, easements, restrictions, covenants or other agreements now or
hereafter of record with respect to Landlord’s Property, or any part thereof.

 

8.2 Assignment. Tenant shall not assign this Lease, or any interest herein, or
sublet the Premises, in whole or in part, by operation of law or otherwise, or
permit the Premises to be occupied or used by any other person or entity without
Landlord’s written consent. A transfer by operation of law, merger or
consolidation, or a change of more than ten percent (10%) in ownership of the
voting stock or partnership or membership interests of Tenant (if Tenant is a
corporation, partnership or limited liability company, as the case may be) shall
be deemed an assignment for purposes of this Section 8.2. Any purported
assignment or subletting not in compliance herewith shall be void and of no
force or effect. Any assignment, subletting or other transfer, even with the
consent of Landlord, shall not relieve Tenant from primary liability for the
payment of Fixed Minimum Rent and other charges or from Tenant’s primary
obligation to keep and be bound by the terms, conditions and covenants of this
Lease. If Tenant requests Landlord’s consent to any assignment, subletting or
other transfer, then Tenant shall, upon demand, reimburse Landlord for
Landlord’s administrative, legal and other costs in reviewing Tenant’s request.
Landlord shall be entitled to any profits derived by Tenant as a result of any
permitted assignment of this Lease or permitted sublease of the Premises. At
Landlord’s option, Landlord may elect to collect Fixed Minimum Rent directly
from any assignee or subtenant.

 

8.3 Memorandum of Lease. Neither this Lease nor any short form or memorandum
hereof shall be recorded.

 

8.4 Estoppel Certificate/Subordination.

 

(a) This Lease is and shall at all times, unless Landlord shall otherwise elect,
be subject and subordinate to all covenants, restrictions, easements,
encumbrances, ground or underlying leases and mortgages (which for purposes
hereof include deeds of trust), as the same may be amended, modified, replaced
or consolidated, now or hereafter affecting the fee title to Landlord’s Property
or any part hereof.



--------------------------------------------------------------------------------

(b) Although the provisions of this Section 8.4 are intended to be
self-operative without the requirement of any further action on the part of
Landlord or Tenant or any other party, Tenant covenants and agrees that Tenant
shall within seven (7) days after Landlord’s written request, execute and
deliver to Landlord, at no cost and expense to Landlord: (i) any documents
necessary to subordinate this Lease to any rights and/or easements for
utilities, ingress, parking, party walls and/or common walls and to the lien of
any mortgage Landlord desires to place on Landlord’s Property; and/or (ii) an
estoppel certificate to Landlord or any proposed mortgagee or purchaser of all
or any portion of Landlord’s Property certifying that this Lease is in full
force and effect, that there are no defenses or offsets thereto on Tenant’s
part, if such is the case, or if not, stating those claimed by Tenant, and
further certifying to such other matters as Landlord or any such mortgagee or
purchaser may request.

 

8.5 Sale by Landlord. In the event of the sale or transfer of the Premises or
Landlord’s Property, Landlord shall automatically be deemed released from all
liability and obligations under this Lease as of the effective date of such sale
or transfer.

 

8.6 Attornment. If any person shall succeed to all or part of Landlord’s
interest in the Premises, whether by purchase, foreclosure, deed in lieu of
foreclosure, power of sale or otherwise and if so requested or required by such
successor-in-interest, Tenant shall attorn to such successor-in-interest and,
within seven (7) days after Landlord’s written request, shall execute an
agreement in confirmation of such attornment on the form that such
successor-in-interest shall request.

 

8.7 Rules and Regulations. Landlord shall have the right to make and amend from
time to time, and Tenant agrees to observe and cause its agents, employees,
invitees and customers to observe, such rules and regulations respecting the use
and occupancy of the Premises and the Common Areas as Landlord may deem
necessary or proper for the preservation, safety, care, cleanliness and
operation of Landlord’s Property. A copy of any such rules and regulations will
be provided to Tenant in writing.

 

8.8 Relationship of the Parties. Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venture or any
association whatsoever between Landlord and Tenant, other than the relationship
of Landlord and Tenant.

 

8.9 Holdover. If Tenant remains in possession of the Premises after the
expiration of the term of this Lease, then Tenant shall be deemed a tenant of
the Premises at sufferance subject to all of the terms and provisions hereof,
except only as to the term of this Lease and the Fixed Minimum Rent payable
during the holdover period shall be two (2) times the highest rate of Fixed
Minimum Rent payable during the term of this Lease and Tenant shall be liable
for all damages resulting from Tenant’s failure to vacate the Premises as
required herein.

 

8.10 Force Majeure. If Landlord or Tenant is delayed, hindered in or prevented
from the performance of any act required hereunder (other than the payment of
Fixed Minimum Rent and other charges payable by Tenant) by reason of strikes,
lockouts, labor troubles, inability to procure materials, failure of power,
riots, insurrection, the act, failure to act or default of the other party, war
or any other reason beyond the reasonable control of the party who is seeking
additional time for the performance of such act, then performance of such act
shall be excused for the period of the delay and the period for the performance
of any such act shall be extended for a reasonable period, not to exceed a
period equivalent to the period of such delay.

 

8.11 Notices. Any notice required or permitted to be given hereunder shall be in
writing and sent by certified mail, return receipt requested, messenger delivery
or nationally recognized overnight courier (provided a receipt is given), to
Tenant at the Premises and to Landlord at 6745 Engle Road, Suite 110, Middleburg
Heights, Ohio 44130, Attention: Barry L. Amsdell, or to such other address as



--------------------------------------------------------------------------------

either party may from time to time designate in writing. Notice sent by: (i)
certified mail, return receipt requested, shall be deemed received on the third
(3rd) business day after deposit in the United States mail, postage prepaid;
(ii) messenger delivery shall be deemed received upon confirmation of such
delivery by the messenger service; and (iii) overnight courier shall be deemed
received on the next business day after dispatch.

 

8.12 Personal Liability. Notwithstanding anything to the contrary contained in
this Lease, it is expressly understood and agreed, that: (i) there shall be no
personal liability of whatsoever nature imposed upon Landlord, its successors or
assigns, any partner of Landlord, whether general or limited if Landlord is a
partnership, nor its officers, directors or shareholders, if Landlord is a
corporation, nor its members or managers, if Landlord is a limited liability
company, or their respective heirs, personal representatives, successors or
assigns, or any mortgagee in possession with respect to any of the terms,
covenants or conditions of this Lease; (ii) in the event that Landlord shall
commit a default or breach of any of the terms, covenants or conditions hereof
and Tenant shall obtain a judgment against Landlord for such default or breach,
Tenant’s sole and exclusive remedy for the enforcement and collection of such
judgment shall be the institution of foreclosure or other appropriate execution
proceedings solely against the Premises; and (iii) regardless of whether or not
the proceedings described in “(ii)” immediately above shall result in a complete
satisfaction of Tenant’s judgment, in no event (whether by proceedings at law,
in equity, administrative proceedings or otherwise) shall any deficiency or
other personal judgment be rendered or enforced against Landlord, its successors
and assigns, any partner of Landlord, whether general or limited if Landlord is
a partnership, nor its officers, directors or shareholders, if Landlord is a
corporation, nor its members or managers, if Landlord is a limited liability
company, or their respective heirs, personal representatives, successors or
assigns, or any mortgagee in possession.

 

8.13 Broker. Tenant represents and warrants that no real estate brokers or
finders have shown the Premises to Tenant or initiated the Lease of the Premises
to Tenant. Tenant shall, indemnify, defend and save Landlord harmless from and
against any claims by any other party claiming to have shown the Premises to
Tenant or initiated the Lease of the Premises to Tenant.

 

8.14 Power of Attorney. If Tenant fails to execute, acknowledge and deliver any
document or agreement required to be provided to Landlord under the provisions
of this Lease within the time period specified herein, then Tenant does hereby
appoint, make and constitute Landlord as Tenant’s attorney-in-fact to execute,
acknowledge and deliver such agreement or document on Tenant’s behalf.

 

8.15 Arbitration. Any disagreement arising out of this Lease or from any breach
hereof which shall involve a claim in excess of One Thousand Five Hundred
Dollars ($1,500.00) shall, at Landlord’s election, be decided by arbitration in
Cleveland, Ohio, in accordance with the Arbitration Rules of the American
Arbitration Association then in effect. This agreement to arbitrate shall be
specifically enforceable under the prevailing arbitration law and the award
rendered by the arbitrator shall be final and judgment may be entered upon it in
accordance with applicable law in any court having jurisdiction thereof. Notice
of the demand for arbitration shall be filed in writing with the other party to
this Lease and with the American Arbitration Association. The demand for
arbitration shall be made within a reasonable time after the subject claim or
dispute arises and in no event shall be made after the date when institution of
legal or equitable proceedings based on such claim or dispute would be barred by
any applicable statue of limitations.

 

8.16 Bad Checks. In the event that any of Tenant’s checks payable to Landlord
shall be returned for insufficient funds, Landlord shall have the right to
demand from Tenant that all future payments of Fixed Minimum Rent and any other
charges be made by certified or bank check or money order, and Landlord shall
not be required to accept any check from Tenant which does not so conform.



--------------------------------------------------------------------------------

8.17 Authority to Sign. If Tenant is a corporation, partnership (general or
limited), limited liability company or trust, each person signing this Lease as
an officer, partner, manager, member or trustee of Tenant represents to Landlord
that such person is authorized to execute this Lease without the necessity of
obtaining any other signature of any officer, partner, manager, member, trustee
or beneficiary, that the execution of this Lease has been properly authorized by
the Board of Directors of the corporation, by the partners of the partnership,
the members and/or managers of the limited liability company or the trustee or
the trust, as the case may be, and that this Lease is fully binding on Tenant.

 

8.18 Confidentiality. Tenant shall keep the terms of this Lease and all other
information obtained by it or its representatives from Landlord during the
negotiation hereof and/or during the term hereof in strict confidence and shall
not disclose such terms and/or other information except to the extent reasonably
required in connection with its occupancy of the Premises. Any such disclosure
shall be limited to (i) prospective or potential shareholders, partners or
investors of Tenant; (ii) persons, firms or entities who may extend credit or
financing to Tenant; and (iii) persons, firms, entities or governmental agencies
to whom Tenant is required to make financial or other disclosures. Should this
Lease be terminated for any reason whatsoever, the foregoing obligation of
confidentiality shall nevertheless remain in full force and effect. In any
event, if Tenant fails to observe such obligation, such failure shall be deemed
a non-curable event of default and Landlord shall have the right to terminate
this Lease by reason thereof upon notice to Tenant.

 

8.19 Miscellaneous. This Lease contains the entire agreement between the parties
hereto and there are no promises, representations or inducements except as set
forth herein. This Lease may not be amended or modified except by an instrument
in writing signed by Landlord and Tenant. If any term, condition or provision of
this Lease or the application thereof to any person or circumstance shall to any
extent be invalid or unenforceable, then the other provisions of this Lease or
the application of such provision to persons or circumstances other than those
as to which it is held invalid or unenforceable shall not be affected thereby
and each provision of this Lease shall be valid and be enforced to the fullest
extent permitted by law. This Lease shall be governed by and construed and
enforced in accordance with the laws of the State of Ohio. This Lease and all
the covenants, provisions and conditions herein contained shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
personal representatives, successors and assigns; provided, however, that no
assignment of Tenant’s interest in this Lease in violation of any of the
provisions hereof shall vest in the assignee any right, title or interest
whatsoever. This Lease may be executed in multiple counterparts, all of which
when taken together shall constitute one binding agreement. Neuter pronouns
shall be read as masculine or feminine words in the singular person as plural,
if the nature or number of the parties so requires. The word “term” when used to
refer to the period for which the Premises are let and leased shall include the
original term and any renewal or extension thereof including (where not
inconsistent with the specific provisions hereof) any period of holding over.
The captions of Articles, Sections, Paragraphs and Subparagraphs are for
convenience only and shall not be deemed to limit, construe, affect or alter the
meaning of such Articles, Sections, Paragraphs and Subparagraphs.

 

8.20 Financials. Upon Landlord’s request therefor, Tenant agrees to provide
Landlord with Tenant’s current financial reports or statements.

 

8.21 Termination of Existing Lease. Landlord and Tenant agree that the Lease
dated October 27, 2004 between Landlord and Tenant is hereby terminated
effective as of March 29, 2005 and is of no further force or effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Lease has been executed by Landlord and Tenant as of
the date first above written.

 

LANDLORD: AMSDELL AND AMSDELL, an Ohio general partnership By:  

/s/ Robert J. Amsdell

--------------------------------------------------------------------------------

    Robert J. Amsdell, Partner TENANT: U-STORE-IT, L.P., a Delaware limited
partnership By:   U-Store-It Trust, general partner By:  

/s/ Todd C. Amsdell

--------------------------------------------------------------------------------

    Todd C. Amsdell, Chief Operating Officer